Case 1:18-cv-20095-CMA Document 57 Entered on FLSD Docket 02/20/2019 Page 1 of 6




  M iamiFL.02-15-2019.                                            FILED BY
                                                                                            D.C.
                                                                      FE82Q2219
  Honorable Judge                                                      ANGEL
                                                                      CL      ASE.NOBG
                                                                         ERK t;
                                                                      s.         DISI CT:
  CeciliaAltonaga                                                       o.oFFi-k.-MIAMI
  FloridaSouthern DistrictCourt.

  Case# 1:18-W -20095




  Dr.Cecila,through this lallow myselfto requestyou honorable Judge, to fully com ply
  with what was agreed on June 25, 2018, to which 'NEXUS SERVICES* has not
  com plied,as agreed in m y opinion.The case was a totalpaymentofsalaries owed of
  $25,000 dollarsto me $18,300 to myformer/colleague co workerMs.Padilla and which
  we have notbeen paid in fullthe amountthatwas prom ised and they withheld some of
  this money with the excuse to repod them as taxes to the IRS and this was NOT true At .

  this time we have NOT received the W 2 by NEXUS SERVICES,since the day thatthe
  agreem entwas signed my lawyer REMER & GEORGES-PIERRE,LLC and they had
  asked aIIof us to sign thatagreementwith the com m itmentthat he would give us the
  W 2 to claim these m onies in my application of taxes and now his answer to me in
  writing was:''GOO D LUCK''in my attem ptto getyou to comply with the agreem ent, itis
  also im portantto Ietyou know thatlhave notsigned any com pliance agreem entwith
  Ms.Nathalia Saavedra,requested by favorto com ply with the agreementand Iikewise
  authorization to inform ofthis and how itwas mishandled and the way ofthis proceeding
  on the partofm y Iawyers before the barassociation offlorida,since they should not
  reportto you the compliance ofsomething thatis notyetfulfilled,and Iess to m y name
  since lhave NOT signed anything.Annex hereto are copies ofaIIthe checks they sent
  and the dates thatthey were sentand copy ofthe emailin w hich DrPeterwas wishing
  m e Good Iuck!Please look through this thoroughly to
  See m y concerns and possible breach ofcontract.Thank you foryourprom ptattention
  in this very delicate m atteryourhonor!
  Iappreciate yourValuable Collaboration.

   A       .
                x




   os MauricioM jiaVelasco.
  1042 NW 87tbAvenueApt208, M iam iFL33172.
  786-659-6252.
>   2/1V 019
          Case 1:18-cv-20095-CMA Document sc
                                          57reenshot- 2019021
                                                Entered     on
                                                             8-1FLSD  Docket
                                                                        ljpg 02/20/2019 Page 2 of 6
                                                                M425 Gmai

                                                           :               #

                                                       +                   >




        Requesting W 2 Nexus. 'nbox


                   Mauricio Mejia                                              r      *
                  to Peter,Nathaly
                  Feb 6View details

       Goodmorning,pleasekeepin mindtoday2/6/2019andwe didntrecei
                                                                vetheW2 from Nexusand
       youjustsaythatwittbeawai
                              ti
                               ngthenexusattorneysanswerbyemail?PleaseMrpetertrytososve
       thi
         sissuethansoonaspossibl
                               e pleaseIe1usknow whatyouaredoingrelaled.



                  Nathaly Saavedra                              (m Feb6
                  Mr.Mejia,Asladvisedwehavealreadyconlactedcounselfor
                  nexuswho advised she willreach outto herclientand circle back.


                  Mauricio Mejia                                               ccm Feb12
                  Good Morning,Thankyouforyourdiligenthelp butIthinkthatthis
                  troublehaveto bereportedto thejudgeCeciclia,somebodyhave


                  PeterM .Hoogerwoerd
                  GoodIuck.Sentfrom myiphone<imageool.jpg>


                  PM H Assistant                                           <          @
                                                                                      *
                  to me,Peter,Nathaly
                  6days ago View details




         C 0 N F 1R M A T IO N O F A P P o lN T M E N T


       DearMr.Mejia,

       Thankyou forchoosing the Law Offices ofREM ER & GEORGES-PIERRE,PLLC.foryour
       legalneeds.
'

*;11::2
          Aï; :'''G ..q?çCase
                         ;è( 4..'.Jèï  J1:18-cv-20095-CMA
                                    L* ' s'.#' .                          Document 57 Entered on FLSD Docket 02/20/2019 Page
                                                                                                                          ? étE)5:3
                                                                                                                                L?
                                                                                                                                 ') S)of
                                                                                                                                    I:
                                                                                                                                     ' k'îr 6
                                                                                                                                            $'Xr't
                                                                                                                                                 ;*'     .- .                                                  2+
                                                                                                                                                                                                                :
                                                                                                                                                                                                                .

        .t
        'ij
                                                                                                                                                                                       25364
         t
         )                                     NEXUS SERVICES INC.                                      CIW NA'rl- LO K
       t
       9'                                            GPENSEAccoum                                          STAUNTY ,VA
      .t                                            lja Mlpt Iu c: pxwy
      '5
     /j                                              MERONA,
                                                         sujuMAlg2a                                            69-452/519
     .t
                                                                  *482                                                                                               08/21/2018
       1
    ti:j() PxYTo''#8E
     .
                                                .
              oqx aoF                           JOSE MAURICIO MEJIA
                                                                                                                                                                $ **4166.67
                            FDurthotlsandone hundred sixty-sixand 67/100*****************************************************************---'
                                                                                                                                            ****
                                              JOSE MAURICIO MEJIA
                                                                                                                                          R       .NEXUSHEA CY
                                                                                                                 f                   we           'Qhx
                                                                                                    . xe'. f                     (e                                   K..'
                                                                                                                                                                     K'                      ..4
                                                                                                                                                                     w.                 ..y.@
              MEMO                                  '                                                                .   .- -
                                                                                                                                    ..-'
                                                                                                                                        .    r'
                                                                                                                                            ..,
    p..
    . >j;J.
          ,o
          .%                                                                                                                    i         .6
    rz).r.j
          ây .z..q.
                  :.
                   w.e....
                         ->.......
                                 ,yœ..6xx..             ..   .                                                                         ..-
                                                                                                                                '.. m...4                        p
                                                                                                                                                                                         ...x.
                                                                                                                                                                                             -vz
                                                                                                                                                                                               ypxp
                                                                                                                                                                                                  sapl ..-..

                                                        l'' 85 3ratqIl' I*
                                                                         . 5 tQ 1%G @IxI: Q k kî ? 5 AIl'



                                                                                                                                                                        '1' :l'''?.'   =(. .
                                                                                                                                                                                           ',(r; ..
                                                                                                                                                                                                  :. '' :z-. ..
                                                                                                                                                                                                              ).

                                                                                                                                                                                       25365
                                                                                                        CJY NAMONAL BANK
                                               NEXUS SERVICES INC.                                        STAUNTON,VA                                     =      =
                                                     EXPENSE ACCOUNT
                                                    113 MILLPLACE PKW Y                                        6+452/519
                                                         SUITE 1O3                                                                                                   08/21/2018                                 1
                                                     VERONA.VA 24482
    1
    ...
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                1
    ' pAy ro THE
    '
    ,.                                                                                                                                                           ..2 881.a:                                     ê
              ogtsqog                          JOSEMAURICIOMEJIA                                                                                                $ .
                           T                                          ***************************************************#*************H#$                                                             !
                            wothousandeighthundred ei
                                                    ghtye ne and89/100                                                                                                                          Dol
                                                                                                                                                                                                  -t
                                                                                                                                                                                                   xas r
                                                                                                                                                                                                       1
                                              JOSE MAURICIO MEJIA                                                                                                                                               J
                                                                                                                                       -          .NG U> ELO .CA
                                                                                                    ,4MJt.
                                                                                                         !
                                                                                                         .
                                                                                                         #T+*.                                                                                                 6
                                                                                                    1lt.N,i
                                                                                                          '
                                                                                                          g
                                                                                                          '
                                                                                                          ï
                                                                                                          ..
                                                                                                           k
                                                                                                         .,.     ,
                                                                                                                 tr
                                                                                                                  .
                                                                                                                  y


                                                                          I:O 5 l90 1.5 ?1.1: ti0 ù t50 ?8 5 311*
..
 >               %
                       Case 1:18-cv-20095-CMA
                               A
                                              Document 57 Entered on FLSD Docket 02/20/2019 Page 4 of 6


 è
 ï
 /                                                NExus sEnvlcEs INC                                                                                                                              CI
                                                                                                                                                                                                   R NATIONAL BANK
 h
 #
 .
 )                                                                                                                    .                                                                             STAUNTON.VA                                                                    =        =
 $                                                                EXPE&SE AIZOUNT
 1
 )                                                              113MILLPLACEPKWY                                                                                                                           69-452/519
                                                                      SUITE 103                                                                                                                                                                                                            09/20/201:
     f                                                             VERONA,VA 24482


           PARYDT
           O    EO
                 RO
                  I'H
                    FE                            JOSEMAURICIOMEJIAVELASCO                                                                                                                                                                                                             $*
                                                                                                                                                                                                                                                                                        w2,881.99
                         Two thousand eighthundred eighty-one and 99/100********e**##*******************************************************>                                                                                                                                                                    DoLtw     '
                                                                                                                                                                                                                                                                                                                           .t



                                            JOSE MAURICIO M EJIA VELASCO
                                                                                                                                                                                                                                                                          NEXUSHELPS.C
                                                                                                                                                                                                                                                                          .                             .-                '-
                                                                                                                                                                                                    .            . ..
                                                                                                                                                                                                                     '                                         aawwu.v-x-vu-.s                                   -         tb
                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                               ,1
                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                *1       I.
                                                                                                                                                                                                          '. .
                                                                                                                                                                                                             ,..                                         -                                                 -..
     ..
     .                                                                                                                                                                                          .
     1:                                                                                                                                                                                           . .                                                                '                                       .
 ut                                                                                                                                                                                                  .              .g       -                     . .V.y...
 '
 t
 ' MEMO                                                                                                                                                                                                                                                 r                              o
                                        Payfo11                                                                                                                                                                                                         ---''-
                                                                                                                                                                                                                                                        '
     &
     -      'kxac-v.x.;.
                       =u..
                          'v%t-
                              ,:'
                                .;
                                 rzo.?r'e.'.
                                           'T.3'twv.
                                                   5n
                                                    .t?z':'
                                                          rzx*'.4/::'h'e
                                                                       tzr'.
                                                                           mn*é'v'-,zzl-b'hbïktbzqtu'
                                                                                                    z'tr
                                                                                                       lth
                                                                                                         >'ttmd
                                                                                                              *'rraxs'1.'5ru.-' *%.t
                                                                                                                                   rh
                                                                                                                                    a'
                                                                                                                                     ,kl'ruht.t'xh=-'
                                                                                                                                                    co-nmtzqt'
                                                                                                                                                             ls-v-'''.wu4t:r'=a'î=hr-,vz'''r''.'.
                                                                                                                                                                                                'be.u:'
                                                                                                                                                                                                      t'4,x''A'
                                                                                                                                                                                                              -:t-<%>:':r4?
                                                                                                                                                                                                                          p:1t:t
                                                                                                                                                                                                                               .b-u=.rr-*)Ap-at
                                                                                                                                                                                                                                              n'a'.
                                                                                                                                                                                                                                                  &>el/z'
                                                                                                                                                                                                                                                        .r-zr ---'-'
                                                                                                                                                                                                                                                                   r7$
                                                                                                                                                                                                                                                                     C:tq,t
                                                                                                                                                                                                                                                                          =:F:t4le.?o<*-> ,> =    > >>> >w= xct% -wm#* *

                                                                   l
                                                                   I*O 2 5tg? II
                                                                               l* 1:O S I5O 1,5 2% 1*
                                                                                                    . 5 O L I5O ?; G 3II
                                                                                                                       *




                                                                                                                                                                                           CIW NM RM LO K
                                                                                                                                                                                              S'TAUNTON.VA
                                            NEXUS SERVICES INC.
                                                             6G N%EACG'OUNT                                                                                                                     69,452/519                                                                                 09/20/2û18                     j'
                                                           l13 MILL PG CE PKWY
                                                                A IITE103
                                                            VERONA,VA24482
                                                                                                                              .u .j66.67        .
          PAYTO THE       JosE MAURICIO MEJIA VELASCO
                 Fourthousand one htlndred sixty-sixand 67/10O*************+****************.******.*******w.*>w....**.**.**..........
          oqoeq oF                                                                                                                       ln lAM
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                   tlslVt .                ''-''*
                                            JOSE MAURICIO MEJIA VELASCO                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                          5
                                                                                                                                                                                                                                                                                                                          1j
                                                                                                                                                                                                  ..-
                                                                                                                                                                                                    a     .     - ..,
                                                                                                                                                                                            I>.
                                                                                                                                                                                              -:/N,
                                                                                                                                                                                                  ',yr
                                                                                                                                                                                                    -..y
                                                                                                                                                                                                .--.s-                                                     z,pe*-
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                 --                               zr
                                                                                                                                                                                                                                                                                                 .a
                                                                                                                                                                                                     i'            A                                     ./
                                                                                                                                                                                                                                                          .'     '
                                                                                                                                                                                                   '.
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                       z A ,.e                                                       ..
                                                                                                                                                                                                                                                        x..
                                                                                                                                                                                                            .
                                                                                                                                                                                                      .y
                                                                                                                                                                                              y .o.' .,.,    y.
                                                                                                                                                                                                        , ...,                                                                         x '-                                .
 '
 'i
  .@
   i
   .p
    T)
     '!
      t:
       )
       d
       c
       'i
        1
        ,J.
          '.
           z
           '
           tq-
             /
             .
             '
             a
             tJ
              kt
               ;
               k
               ï)
                :
                -
                ;?
                 '
                 .
                 f
                 s;
                 '?
                  -
                  .-
                   ,
                   l-
                    l
                    '
                    ï,
                     r
                     k
                     rr
                      ,-
                       r
                       -t
                        ,
                        t*
                         ,'
                          yu
                           ,
                           s,,T
                              ,
                              -,
                               t.u=.
                                   s
                                   ,bu
                                     -
                                     ...
                                       --
                                       ,..
                                         -
                                         .,
                                          -...
                                             ,
                                             p-
                                              .:
                                               -.
                                                :
                                                y
                                                ,
                                                &,
                                                 r,
                                                  r
                                                  ,
                                                  -c...z
                                                       ,
                                                       L
                                                       ,-
                                                        .
                                                        -.
                                                         -.
                                                          ,
                                                          y:
                                                           .
                                                           :,
                                                           Ln.
                                                             ,:
                                                              k
                                                              ,
                                                              rx-
                                                               -.
                                                                -
                                                                e--,v-
                                                                     ,
                                                                     ....
                                                                        ,.
                                                                         -
                                                                         (
                                                                         ..
                                                                          -.
                                                                           -.
                                                                            -
                                                                            .--E
                                                                               ..,
                                                                                 :
                                                                                 -
                                                                                 kz
                                                                                  soyi
                                                                                     u
                                                                                     ,-
                                                                                      ..
                                                                                       ,,..-
                                                                                           .
                                                                                           ,-.,.
                                                                                               ,.
                                                                                                :
                                                                                                F
                                                                                                -.
                                                                                                 ,--
                                                                                                   ...
                                                                                                     ,,.
                                                                                                       =-
                                                                                                        ,-
                                                                                                         ,
                                                                                                         -
                                                                                                         bs,
                                                                                                           q
                                                                                                           ,
                                                                                                           .-
                                                                                                            .s-
                                                                                                              .
                                                                                                              =z-:.
                                                                                                                  t.
                                                                                                                   -y
                                                                                                                    -
                                                                                                                    .
                                                                                                                    -,
                                                                                                                     ïf
                                                                                                                      kt
                                                                                                                      :,s
                                                                                                                       rq-r.
                                                                                                                           ,-,
                                                                                                                             t
                                                                                                                             ,-)
                                                                                                                               q
                                                                                                                               ,
                                                                                                                               :$
                                                                                                                                -
                                                                                                                                .,t,
                                                                                                                                   ;
                                                                                                                                   ?
                                                                                                                                   s
                                                                                                                                   v,
                                                                                                                                    .y
                                                                                                                                     .
                                                                                                                                     c
                                                                                                                                     ?,?
                                                                                                                                       .
                                                                                                                                       ,
                                                                                                                                       .,
                                                                                                                                        c,.
                                                                                                                                          ?
                                                                                                                                          ,
                                                                                                                                          ',.v
                                                                                                                                             .;
                                                                                                                                             ,-
                                                                                                                                              ,,
                                                                                                                                               q
                                                                                                                                               ï
                                                                                                                                               ,-
                                                                                                                                                t,
                                                                                                                                                 t
                                                                                                                                                 -.
                                                                                                                                                  -'xws
                                                                                                                                                      ,-,
                                                                                                                                                        vz= -                                                                                                                                            wr r
                                                                                                                                                                                                                                                                                                            ..-
                                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                 :r
                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                                                                                                  b-
                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                   jq
                                                                                                                                                                                                                                                                                                                    âk
                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                     .qk
                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                       .'
 'j
       MEMO           SettlementPayment
 j
 >ia
   :
   '
 .k
  k-+ s.          .zr ,                                           B'0 25t.LB '
                                                                             I' I*
                                                                                 .O 5 ïRO % 5 ?t,I*
                                                                                                  . tiO I k5O ?B 5 31
                                                                                                                    8
e'
 %.:@ !'.C
         ;'
          Y.
           t
           cCase
           eèi
             z
             >
             Jr.
               vv.
                 ,w>R1:18-cv-20095-CMA
                 1,
                  l  kt''
                        k
                        vy.
                          01
                           'J
                            r>.k
                               '
                               n.+''-
                                    7
                                    u  Document 57 Entered on FLSD Docket 02/20/2019
                                                                             .-... sw..,w.,z;.z<.='%fuaNPage     .u5
                                                                                                         .Lr4mN JW '> 'of
                                                                                                                    g r= 6=                                                                                                                                                                                            .- ,.= =

 r
                                                                                                                                                                                                                    ) j
                                                                                                                                                                                                                    ! r j 7 ,                                *= =
 t
 !
 (
                                         NEXUS  SERVIGES INC.
                                             EXPENSE ACCOUNT
                                                                                                                                                                     6A
                                                                                                                                                                 i;)b'/sr1l... -- ,4?1!flhr.-...xxj
                                                                                                                                                                                  .1
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    x.w.-.>..j
                                                                                                                                                                                                                             '     t ; J
                                                                                                                                                                                                                                ,..j
                                                                                                                                                                                                                             --..   .,...,x
                                                                                                                                                                                                                                          ...,..'
 ï
 '
 '
                                                 113vcnoqA,
                                                     M,LLPLACEPARKWAY                                                                                                                       69-452/519
 rb                                                         VA 24482 '                                                                                                                                                                                                    12/14/2018

      PAY TO THE
      ORDEROF                            ?OSEMAURICIOMEJIAVELASCO                                                                                                                                                                                                  $**4166.67
                 Fourthousandone hundredsixty-si
                                               x and 67/100******@******************#*************H*******************************                                                                                                                                                                        DOLLARS

                                 JOSE MAURICIO MEJIA VELASCO                                                                                                                                                                                            NEXU                  PS.COM.
                                                                                                                                                                                             ule
                                                                                                                                                                                                                                     ,e'''
                                                                                                                                                                                                                                          .,..--...
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                       W                    '
                                                                                                                                                                                                                                                                            M ....-            )
                                                                                                                                                                                                                                                                                               .-                              g
                                                                                                                                                                                                                                                                            .e'
                                                                                                                                                                                      jt
                                                                                                                                                                                       1 jj                                 z'A                                      x  A
                                                                                                                                                                                                                                                                     .x''
                                                                                                                                                                                             t'..'.'s
                                                                                                                                                                                             '                             t.--                                z
                                                                                                                                                                                                                                                                      >        TY E




                                         NEXUS SERVICES ING .                                                                                                     * ..- -.                          l     )         ;
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    .    'rt r-
                                                                                                                                                                                                                             ' x 5
                                                                                                                                                                                                                             .                               Q -- .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  '*
                                                                                                                                                                                                                                                                  - --r,-
                                         '
                                                       EXPEN:EACCX NT                                                                                            (
                                                                                                                                                                 7*N.       *>*.eK l w
                                                                                                                                                                         .e *        )...=',..W5 ...q
                                                                                                                                                                                                    i-....i
                                                 113MtkkPLAW PARKWAY                                                                                                                        69-452/519
                                                   VERONA,VA 24482                                                                                                                                                                                                        12/14/2018
                                                                                                                                                                                                                                                                                                                                    1
      PAY TO 1HE
      ORDEROF                            ZOSEMAURICIOMEJIAVELASCO                                                                                                                                                                                                  1*4.166.67                                                       1
                FOur*Ousandone hundred sixtpsi
                                             x and 67/100***********e*********************************************e---*****e**                                                                                                                                                                            XLLARS1
                                JOSEMAMRICIO MEJIAVELASCO                                                                                                                                                                                             .NEXUSHEL                           M
                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                      V-,t (
                                                                                                                                                                                      .    3, #.                                         -
                                                                                                                                                                                                                                         '
       MEMO                                                                                                                                                                                    ))
                                                                                                                                                                                               .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 A
.t
-
 .
 0
 .'                                      mentPayment                                                                                                                                                                                                                '-                                                              3%g
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      '
 s ' oxyrwvzc
 .          kvA.zn.si.0.)'
                         uaxzl
                             ...
                               lmx'
                                  m'
                                   fqc   wj- yv vnvm.irv..-nwt-.sacz.,;zwptrjyjrrspkxws
                                                                                      rwoy.
                                                                                          xmkz.
                                                                                              tzso .
                                                                                                 -z. .jtegk.z..
                                                                                                   ox-        xiop.      .aqr
                                                                                                                  azsz.suk  mrswxaaztow.
                                                                                                                                       .-r
                                                                                                                                         x.f.?v...s+...'
                                                                                                                                          ..           .r-.qmevaojxr.
                                                                                                                                                                    vo...yya,.jypjpysp..
                                                                                                                                                                                       z:51,-    mF
                                                                                                                                                                                            ou;xm..k
                                                                                                                                                                                                   kosawhsys.rzxot                        rjsjsoxyxxwqzt.nj
                                                                                                                                                                                                                 rylrjoypa.u ...ow.-..y..si               .v.
                                                                                                                                                                                                                                                            yj,
                                                                                                                                                                                                                                                              uvvyg.?yq
                                                                                                                                                                                                                                                                      gth
                                                                                                                                                                                                                                                                        wwnyyj
                                                                                                                                                                                                                                                                             ssxv-ypgzzvyzsyyfc)u=.
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                   q.'s
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                       '..
                                                                                                                                                                                                                                                                                                         vs'
                                                                                                                                                                                                                                                                                                           astk
                                                                                                                                                                                                                                                                                                              va2zolyy'
                                                                                                                                                                                                                                                                                                                      ..q.ox-
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                             x.sp
                                                        11êO 2 5 5E1zaII' I:0 5 ù5 O k 5 2% I: Ci0 ) I 50 ?3 5 3Il
                                                                                                                 '
                    #1Lï
                       ''.Rlh*'                                                              1               W
                                                                                                             K M
                              Case 1:18-cv-20095-CMA Document 57 Entered on FLSD Docket 02/20/2019 Page 6 of 6
                                                                                                                   x
                  ;j
                   !
                   (
                  .,..
                   .k -
                   '   .
                       ? '    ,
                              i:k             .                                                              1
                                                                                                             j
                                                                                                             1
                                                                                                             j1: 1
                                                                                                                 !
                                                                                                             jjjjj I
                                                                                                                   )jI
                                                                                                                     :I
                  :7
                   :
                  .! ). *  ( . .                 J.   o
                                                      a          a!
                                                                  o                                          m     K
                                                                                                                   W
                                  x.
                                   'u                                                                                       (:I                                    !                                                                                                                         .
                                                                                                                                                                                                                                                                                             a
                               .
                               -
                               ;.
                                s
                                ,r
                                 k
                               .vL,
                                  ,
                                 1.k
                                   -
                                   e                                                                   j
                                                                                                       '
                                                                                                       .                                           !
                                                                                                                                                   o               .
                                                                                                                                                                   -
                                                                                                                                                                   !
                                                                                                                                                                   @
                                                                                                                                                                   ,
                                                                                                                                                                   .
                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                             w K<
                                                                                                                                                                                                                                                                                             K  q
                                         ,+
                       egygq
                       '   .
                           c
                           '
                           .k
                            m<f,
                               .         ,
                                                                                                       j                              .            o 40. . w
                                                                                                                                                                                 j          u                                                                                                >
                                                                                                                                                                                                                                                                                             a1
                             .:z2
                                ..'
                                  .-
                                   t:-
                                     ;.                                                                a
                                                                                                       !                                  .                        !
                                                                                                                                                                   g             .
                                                                                                                                                                                 4                                                                                                           >. o
               t
                          ,;jcu.
                               ,
                               .
                               ' >
                                 .
                                 - ,
                                   s
                                  e.
                               ex.: .
                                    :u                                             O
                                                                                   =                   a
                                                                                                       ;   .
                                                                                                                            -
                                                                                                                            F              !                       j
                                                                                                                                                                   =
                                                                                                                                                                       .
                                                                                                                                                                                                u                                                -
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                 s                              .            - k
                                .
                                -
                                ,+, -                                              D.                  1                    Qx *                                   g
                                                                                                                                                                   s             j                            a
                                                                                                                                                                                                              :         j
                                                                                                                                                                                                                        :                       zo
                                   .a
                                    x-t
                                      ,
                                      .
                                      -
                                      :
                                      --
                                                                                   .a                   :                                          .
                                                                                                                                                    s * =. * e.                                         * i
                                                                                                                                                                                                          j
                                                                                                                                                                                                          :             g                          .
                                                                                                                                                                                                                                                   c
                  ..
                   e,.,
                      .             ..         .                               .àt  3
                                                                                    1b
                                                                                   ...
                                                                                                       ,
                                                                                                       -                                                 i
                                                                                                                                                         ;!
                                                                                                                                                          l                      ;
                                                                                                                                                                                 l!                                               .                o
              ,
              ''JF. .
                 '' ' 4j
                       .                                                           -q                !                          :
                                                                                                                                o                  jtq                                      jjj               j
                                                                                                                                                                                                              !
                                                                                                                                                                                                              l
                                                                                                                                                                                                              r ujj
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  r j
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    p
                                                                                                                                                                                                                    k                           .
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                :-'
                                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                                   ::-
                                                                                                                                                    uo !                                                      !                                 o
                                               ,       ,                       .                                                                                                                                          .                     -  f               ..
                                                                                                                                                                                                                                                                    .   ..
                b
                ,                                      /                           r               .km
                                                                                                     u              J                                                                                                                           u* y-                                        .ssvj
                                                                                                                                                                                                                                                                                                 y:
                                                                                                                                                                                                                                                                                                  sx
               y; a,7.-
                      1L..                                                 '
                                                                                   m.
                                                                                                   .
                                                                                                   '                                  jj                                                                           :>
                                                                                                                                                                                                                    o. , :                      a
                                                                                                                                                                                                                                                uj'=                                         --           y
                                                                                                                                                                                                                                                   m
          -t,
            . '=
               .a.
                 v..
          7...' i'/
          ,
          x
                                         ,
                                                                                   u               *                    œw
                                                                                                                         .# y$
                                                                                                                             + a
                                                                                                                               m1j
                                                                                                                                 x X
                                                                                                                                                                                                          * D(:1 (1(:)Ks.                      .-o
                                                                                                                                                                                                                                               rZ                                       :
                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          .
              l !.
                 '
                 =:4.
                 .  <
                               .         .                                         m               !=
                                                                                                    y                       r% œ
                                                                                                                            =  :                   j, &
                                                                                                                                                   j  yR
                                                                                                                                                      x                          &
                                                                                                                                                                                 j                                                a.           ç
                                                                                                                                                                                                                                               zvg
                                                                                                                                                                                                                                                .o,                                     qx
                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                         :                .,
                                                                                                                                                                                                                                                                                                          x
          ,
          r,, -'y
                .+,
                  r.                                                               iuz
                                                                                   u                w
                                                                                                    1                             l                      cl s *                       *                   .j            j                      o.o                                       .
                                                                                                                                                                                                                                                                                             (jaxjxa.
          .
                  ,..!.a;
                        ,
              !.,p.,.. .4
                      :' '
                        y.
                                                                                                   .!
                                                                                                    a ..
                                                                                                    ?
                                                                                                   -r
                                                                                                    s
                                                                                                                                                   j
                                                                                                                                                   ,..
                                                                                                                                                                       jj        ,
                                                                                                                                                                                            l
                                                                                                                                                                                            1,
                                                                                                                                                                                             - j.                       j
                                                                                                                                                                                                                        o          ,           z
                                                                                                                                                                                                                                               N >u
                                                                                                                                                                                                                                                  o. x             .

                  '' 4,.?
                   z..  ;
                         à.
                          :r-                                      .                               '   %
                                                                                                                        .                          y
                                                                                                                                                   :
                                                                                                                                                   I!
                                                                                                                                                   -                       wu
                                                                                                                                                                                            o           j dy ...        g
                                                                                                                                                                                                                        .::       >a
                                                                                                                                                                                                                                   -           g
                                                                                                                                                                                                                                               I;k.E z
                                                                                                                                                                                                                                                                                                      ,

                  -.
                   j.E
                     RzJt
                        .
                        ty
                         ':q                                                   .                       z                .v                                                                                .
                                                                                                                                                                                                                        :         t            juo q Q
                                                                                                                                                                                                                                                     vj
                      ,,
                          ?
                           ;.'           .

                                        ....                           -
                                                                               (                       =
                                                                                                                        j-
                                                                                                                        . .e
                                                                                                                               .,
                                                                                                                                o      .! j y                                                                                                  N
                                                                                                                                                                                                                                               oaoa m
          . z
          t .
            c.a,
               r
               ..                                              rr
                                                               :,
                                                                '
                                                                q
                                                                .                                  .
                                                                                                   .
                                                                                                                     .
                                                                                                                     .(
                                                                                                                      :la
                                                                                                                        h -ju.p
                                                                                                                        s     j j .4
                                                                                                                                   0,p
                                                                                                                                     j .j ,
                                                                                                                                          j
                                                                                                                                          4 j
                                                                                                                                            =
                                                                                                                                            -                                                                                                  <
                                                                                                                                                                                                                                               = T
                                                                                                                                                                                                                                                 qz
                                                                                                                                                                                                                                               on.
                                                                                                                                                                                                                                               . *  -
                                                                                                                                                                                                                                                   uj
          ...
            ..A....
                                                               .
                                                                 g
                                                                   )
                                                                                                                                       çz-v..
                                                                                                                                       .g
                                                                                                                                                                                                                                               o .
                                                                                                                                                                                                                                            ..la o
          t
          rv
           (-
            . ,.a''                                            :
               -        *                .                     i       X                           W                                   )j- .                                                                                                   *
                                                                                                                                                                                                                                               0fo =
          ' .$,--;.4. . m
                  ,

                   ..   = ,
                          x
                          %
                                                               ,
                                                                                                                                       z
                                                                                                                                       '
                                                                                                                                       -!
                                                                                                                                       !Ig
                                                                                                                                        'sj
                                                                                                                                         jg    .                           o          c. fxju
                                                                                                                                                                                      k
                                                                                                                                                                                      !                                 4
                                                                                                                                                                                                                                            w
                                                                                                                                                                                                                                            or
                                                                                                                                                                                                                                             .I
                                                                                                                                                                                                                                              - .
                                                                                                                                                                                                                                              =
                                                                                                                                                                                                                                                o.
                                                                                                                                                                                                                                                 -
          .,
           .
           k
           't
            .k
           .n.
             %
             .
             -t)..
             t,
                                                         <
                                                       - .œ                             N
                                                                                        w
                                                                                                       u
                                                                                                                                       ..
                                                                                                                                        z                                  % a .%
                                                                                                                                                                           v 'kx
                                                                                                                                                                                                                        g
                                                                                                                                                                                                                        c                   .o
                                                                                                                                                                                                                                             .c  o
                                                                                                                                                                                                                                                               .
      ''t
        *
        ,.R
          ,;
           j                                           m <x
                                                       -                                >-                                              J.                                  .
                                                                                                                                                                           -''        *             %                   .                     m ..
      '
      #: .j
      L
      ',
      . '   r
            Lku'Y                                      m               m                u
                                                                                        <J a Wo
                                                                                         .
                                                                                                                                       gp
                                                                                                                                       s.
                                                                                                                                                    .          o
                                                                                                                                                               a
                                                                                                                                                               ,           u x .l '
                                                                                                                                                                           v
                                                                                                                                                                           s)
                                                                                                                                                                               - k
                                                                                                                                                                                   v                                    :
                                                                                                                                                                                                                        é         m
                                                                                                                                                                                                                                  m         *.z
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                            . x .1
              . l               .''
                                    u                                                   *hQ                                                                                   x s;
                                                                                                                                                                                 n x.                                   o         .         -o u .
                                                                                                                                                                                                                                                 -
                                                                                            vu
                                                                                                                                         4..
                                                                                                                                              j
                                                                                                                                              jD Wg %   a a                                                             =         c         a
                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                              o o
                                                                                        xo : ..)
                                                                                               o ra:h.
                                                                                                     k                                 gjag ,                                                                           y
                   ,                .                                                    -' w                                                                                                                                                                           .

      '
      .
      '.
       .' :y
        <.rO'e
           C.                                                 w                         V            v
                                                                                                     x                                 w
                                                                                                                                       x .j .. . sa . xp
                                                                                                                                                  .  A x - <           .                                                 : m               ojy oj                                        @ w
      ! ''
      .  ;,'
         , $
           ?
           r-
           .
           '                                               M uœ                          u,.u> w                                       j ,4 #,.g vax..u .q.o ,
                                                                                                                                                  -                        . .
                                                                                                                                                                                                         .
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    I:   j
                                                                                                                                                                                                                         q
                                                                                                                                                                                                                           o
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           a.
                                                                                                                                                                                                                           o               sx
                                                                                                                                                                                                                                            wu
                                                                                                                                                                                                                                             r .u
                                                                                                                                                                                                                                             -  0                                        o zu
                                                                                                                                          .
                                                                                                                                                    /              '
                                                                                                                                                                   j                  $..               ya                                 oo
       o., , '1.                   '. '
                                                           K >k
                                                           w                             I
                                                                                         œ .
                                                                                           .m dO
                                                                                           +w  .3                                 .ï      I ,'z
                                                                                                                                          l   , I ..-7 x
                                                                                                                                                       uru                                                              o
                                                                                                                                                                                                                        o         m
                                                                                                                                                                                                                                  .        m
                                                                                                                                                                                                                                           wa
                                                                                                                                                                                                                                               u
                                                                                                                                                                                                                                             m .                                         r az
      .-..
         z.
          j
          ,,          '
                      ,. .
                           .        .                      A   k
                                                           1..Wp
                                                           .
                                                           = '
                                                                                              .
                                                                                              >w .
                                                                                                 ,
                                                                                                 $.x-
                                                                                               % W                                    I < j. ! X-w m   . R         ,                                                    j a=  .
                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                           joE j                                         w .o
          ''
          .kj.
          . r
             ).
              977
                .''
                      *
                                                           Q w                                S;               V
                                                                                                                                  ,
                                                                                                                                   t'8g,jj j. j m m
                                                                                                                                  .j              ca m a                                                                u-. m              jj mo                                         my
     '.i,
        ....j.
        ?u,
                      ..
                       .,


                            .
                                                           wx
                                                           w u
                                                                                             .,,
                                                                                                   -
                                                                                                   Q<
                                                                                                   -x                       ,         j.
                                                                                                                                       m
                                                                                                                                       #j J
                                                                                                                                          4
                                                                                                                                          e=j
                                                                                                                                            zj
                                                                                                                                            jv 'U
                                                                                                                                             : -'
                                                                                                                                                -
                                                                                                                                                o!u=
                                                                                                                                                ,
                                                                                                                                                w
                                                                                                                                                .  .
                                                                                                                                                   xu .
                                                                                                                                                   .

                                                                                                                                                   w  z  j
                                                                                                                                                      asjo
                                                                                                                                                         .
                                                                                                                                                           jaj m-
                                                                                                                                                           y
                                                                                                                                                           .a
                                                                                                                                                          ..    o                                                                          .v -
                                                                                                                                                                                                                                              J                                          -
                                                                                                                                                                                                                                                                                         - o.
                                                                                                                                                                                                                                                                                         K =
                                                                                                                                                                                                                                                                                         w =
     'ik
       'tf.
          ,jc    s     :.,,                                a o
                                                           - -
                                                             M                     . j. ' <
     )'
      .
      *
            t1
             tCrtk..c
      >': '.;.
                  ..                .

                                                         Qa                         :         k
                                                                                                               .w
                                                                                                                                  4
                                                                                                                                  ,j
                                                                                                                                   .
                                                                                                                                   $
                                                                                                                                   ,.ji
                                                                                                                                    , j
                                                                                                                                      .
                                                                                                                                      &jj y
                                                                                                                                          ).w..z>)
                                                                                                                                                m.a
                                                                                                                                                  vskx.,v
                                                                                                                                                        <j
                                                                                                                                                         g                                                              j
                                                                                                                                                                                                                        , m
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        x
                                                                                                                                                                                                                        : ,,,
                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                            j     .
                                                                                                                                                                                                                                                                                        < .o
                                                                                                                                                                                                                                                                                         - -. .

                                                                                                                                                                                                                                                                                           D          .
              (   t                                    .  -                         j    r.xj .
                                                                                              *                                   .y jly yj juo o xm o+ k                                                               a,
                                                                                                                                                                                                                        w         m                                                     .
     'C
      y,
     'e.'
        .
        '
       '2
        e.
         t
        52 k
           ,
         7'r?.;
              .
              .
             -.                                                                    *** o V '-
                                                                                    .
                                                                                    p
                                                                                   .x  a
                                                                                       w
                                                                                       . +.                                           g
                                                                                                                                      jyy y#y
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                        < -u
                                                                                                                                                                                                                                                                                           (yj
                                                                                                                                                                                                                                                                                             )
                                                                                                                                            w,
                                                                                                                                             ;j
                                                                                                                                              . %
                                                                                                                                                .m
                                                                                                                                                 u >y k
                                                                                                                                                      os<
                                                                                                                                                        4o* j                                                           ! jW w
                                                                                                                                  ,

 k#
  Laê;w
      '
      nk
       *..
       v't>
          :                                                .                            o
                                                                                        m
                                                                                        X              N<                              . >j uj(:jEj ..      y,                            -qqzjw œ+
                                                                                                                                                                                                .
                                                                                                                                                                                                                        3
                                                                                                                                                                                                                        :.g.
                                                                                                                                                                                                                        w.s            ,                                                x .(jj
          .
              ..
               k.
                :
                k
                '
                  .
                  ,'v.
                  '
                                                                                                                                  .   (:j 1!        #                                          .
                                                                                                                                                                                               4.. n                    ss                                                              n (j.
     ..       . . . -. jy
                        :-.
  'A:'-'.
      g  :
         j/Q-
         .  ,
            ;2                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                        .1
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         -11
                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                           .,t
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                               I  .
   x 's.zt   .
a
é,a
.
.
  ..k
    'êA
      >
      .
    ,.,
       Gy
        ;
        r
        .
        j
        *
        ..
         .
         ':
          .;                .. ..
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                        K œo
                                                                                                                                                                                                                                                                                        - .-.


 .t....
      >.
       '
       s7
      '.
        (
        h
       *j
       b-
        t-
          't
         ';
           j
           ,' '' - '                                                                               :
                                                                                                   j:
                                                                                                    (
                                                                                                    :                ,
                                                                                                                     1
                                                                                                                                                                                                                                                                                        > o
 .            .r,i..,
              . .,  yj
                     1E
                      .
                      ,                            .                                               1
                                                                                                   .
                                                                                                   4                1
                                                                                                                    k
                                                                                                                    l
                                                                                                                    I
                                                                                                                    pl
                                                                                                                     I
                                                                                                                     l
 ; iEts
1:':  '                '
                                                                                                                    =,;
 i
 ''
   ;i. ()b'                                                                                                         lII                                                                                                                                                                                   .
  fw .
     .y .'.'
           u!                                                                                                    X                                                                                         >*%
    , +q
       ;...or:.                                                                                                  -                                                                                         =.                              m. - -                           - -

        >.                                                                                                       z                                                                                         .u z .                          m
i. .'>*                                                                                                          -                    '                                                                    <oo                              x                                            *
 w'&
 y   .t ..    '                                                                                                 m
                                                                                                                u                                                                                          X
                                                                                                                                                                                                           O- sj
                                                                                                                                                                                                               rj
                                                                                                                                                                                                                yj                         ma -        .               .                 c
.. .t.
            .J
        .;:1,'-
            :,                                                                                                  -                                                                                          - <
                                                                                                                                                                                                           >  œ=
                                                                                                                                                                                                               o                           -:
                                                                                                                                                                                                                                           r                                .
                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                    .    o
,
.
PAso :
     L
     2
     w
      ,n.                                                                                                       >
                                                                                                                œ
                                                                                                                .
                                                                                                                                                                                                          -z
                                                                                                                                                                                                           <;u
                                                                                                                                                                                                             ?l                            o--                     -- c
ri.5 .'
      .'.,<'
         st                                                                                                     e                                                                                         œ  u
                                                                                                                                                                                                           u:j
                                                                                                                                                                                                             kjœ
                                                                                                                                                                                                              j
                                                                                                                                                                                                              k u:                         o                                             O
                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                         :::
                                                                                                                                                                                                                                                                                           l
a..cr ,j')
         :y:                                                                                                    a                                                                                         G  n                                 .
                                                                                                                                                                                                                o                          sj                                            m
      ..
       '
       zy
       .                                                                                                        m
                                                                                                                m                                                                                         =* x< s                          -
                                                                                                                                                                                                                                           o
,
.
>4
 '.    s,
       *
       ' r'
          :                                                                                                     .
                                                                                                                M-                                                                                        o
                                                                                                                                                                                                          lu .
                                                                                                                                                                                                             uvX                           r,          .
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                        o
',.
  ,     .                                                                                                       *                                                                                         (n >                             >
 '..
   ,.çw.
       ;
       6.',6:                                                                        .                          <
                                                                                                                w                                                                                         oo œ ul
                                                                                                                                                                                                               =                           -a                                           c
 . a                                                                                                                                                                                                                                                       .                            m
                                                                                                                œ                                                                                         z um                             n                        .

                                                                                                                &                                                                                         =
                                                                                                                                                                                                          m<#                     :e       G - ----                                     *                      J
                                                                                                                                                                                                                   =              41       N
                                                                                                                0                                                                                         R                                c                                            .
                                                                                                                                                                                                                                           œ                       -
